Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-6 is/are objected to because of the following informalities:
---In claim 1, L1 “A ball valve for fermentation tank”; notice the missing article “a/an” for the phrase “fermentation tank”. The Office suggests that claim 1 is amended to --A ball valve for a fermentation tank--.
---In claims 2-5 L1 “The ball valve for fermentation tank”; notice the missing article “the” for the phrase “fermentation tank”. The Office suggests that claims 2-5 are amended to --The ball valve for the fermentation tank--.
 ---In Claim 6, notice that at the end of the sentence, two periods (“ .. ”) are used; the Office suggests that claim 6 is amended to have a single period at the end of the sentence. [See also the 112b rejection below].   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: 
---“rotation mechanism” in claim 1 and applicable dependent claims, being interpreted as being “a pivoting bar (30) that is able to rotate the ball body (20)” and equivalents thereof (see at least P5 L4-8 of the specification). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (a dependent claim) recites the limitations of “A fermentation tank, including the ball valve for fermentation tank of claim 1, characterized by further including a tank body, the tank body has an inlet and an outlet, the ball valve for fermentation tank is disposed on the inlet, the first inlet is connected to the inlet”. Notice that the limitation of “A fermentation tank”, is already recited in intervening claim 1 in L1. Additionally, due to the lack of indefinite article “a/an” or definite article “the” in the phrases “ball valve for fermentation tank” it is unclear if the latter recited instances of “fermentation tank” of claim 6 is/are the same as the previously recited limitation of claim 6 and/or the intervening claim 1 or if they are all distinct limitations. Additionally, in claim 1 and claim 6 there is an inconsistency in the preamble and that of the body of the claim thus making the scope of dependent claim 6 unclear. In claim 1, the claim recites “a ball valve” with the preamble being “for fermentation tank”, thus indicating that the claims are directed to “a ball valve”.  However, dependent claim 6 recites “A fermentation tank, including the ball valve for fermentation tank of claim 1” with the intervening claim 1 already comprising “a fermentation tank”. As such, it is unclear and indefinite whether the applicant intends the claims to be drawn to the “ball valve” or “a fermentation tank”. As best understood by the Office and based on the record, the Office will assume that the various instances of “fermentation tank” of claim 6 are directed to the same “fermentation tank 60” which is coupled to the ball valve 100 as The ball valve for the fermentation tank of claim 1, characterized by the fermentation tank further including a tank body, the tank body has an inlet and an outlet, the ball valve for the fermentation tank is disposed on the inlet, the first inlet is connected to the inlet.— to overcome the rejection (see also the claim objection above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Devehat (US 5,113,895) in view of Williams (US 6,832,621) and [Graham (US 3,605,789) and/or Wenzhou (CN 201386821)].
Regarding claim 1, Le Devehat (US 5,113,895) teaches in Figs. 1-10 (see at least Fig. 1-2 and 6-10) of a ball valve (see the ball valve assemblies of least Fig. 1-2 and 6-10, the limitation “for fermentation tank” in the preamble is being treated as an intended use of the device since said limitation in the preamble merely states that the The device of Le Devehat fails to disclose the use of a) a discharge port, b) a first valve, c) a liquid intake port and d) an open position and a washing position as claimed. However, these limitations are known in the art. 
Williams (US 6,832,621) teaches in Figs. 1-6 (see at least Figs. 1-3) of a ball valve (10), characterized by including: a main body (12), enclosing a chamber (13) therein, the main body having a first inlet (either port 16 or 18) and a first outlet (either port 18 or 16) at two ends thereof, the first inlet and the first outlet communicating the chamber respectively, the main body having a discharge port (port 38 which can be used in different ways as it will be explained later) on a lateral wall thereof, the discharge port communicating the chamber and being located between the first inlet and the first outlet; a ball body (14), rotatably received in the chamber of the main body, the ball body being formed with a flow channel (20), two ends of the flow channel being a second inlet and a second outlet respectfully, the ball body further having a liquid intake port (passage 40) communicating the flow channel, a gap being formed between the ball body and an inner wall of the chamber (see at least Fig. 1-3); a rotation mechanism (stem 44 which allows the ball valve to be rotated), connected to the ball body to make the ball body rotate between an open position and a washing/purging/closed position; when the ball body is located at the open position, the second inlet communicating the first inlet, the second outlet communicating the first outlet, the liquid intake port facing the gap to communicate the gap (see at least Fig. 1); when the ball body is located at the washing/purging/closed position, the second inlet and the second outlet both facing the gap, the liquid intake port communicating the first inlet (Fig. 2). Note that the ball valve assembly of Williams teaches of a port 38 in the housing 12 and passage 40 in the ball 14 that can be used for various purposes such as a) aiding in depressurizing a side of the valve which enhances safety, b) can be used for purging by flushing high pressure fluid via purge port 38 to passage 40, c) can be 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ball valve assembly of the device of Le Devehat to include the port 38 provided laterally in the main body and a passage 40 provided in the ball body in a similar manner as taught by Williams since such a modification provides various advantages such as aiding in depressurizing a side of the valve, b) can be used for purging by flushing high pressure fluid via purge port 38 to passage 40, c) can be used as a sampling/access/calibration port and d) can be used to backflush by allowing fluid to drain out of port 38 thus, enhancing the safety of the valve and the cleaning ability of the valves. The device of the combination of Le Devehat in view of Williams fails to disclose the limitation of “a first valve being disposed on the discharge port”. However, notice that in at least Fig. 1-2 of Williams that should port 38 of the device of the combination be left unsealed process fluid could leak out of the valve or flow into the purging/backflow/calibration system which could affect these systems and as such, passage 38 requires some sort of fluid control to be provided to prevent these conditions from occurring. Additionally, the use of valves for routing fluid and/or plugging a port are known in the art. 
	Graham (US 3,605,789) teaches in Figs. 1-2 of a ball valve flushing assembly 10 that comprises at least one lateral port 56 for the introduction and/or discharge of a flushing fluid. Notice that port 56 is fluidly connected to valves 70 and 66 which allows for the control of fluid. Alternatively or additionally, Wenzhou (CN 201386821) teaches in Fig. 1 of a ball valve assembly that comprises a lateral drain hole 4 wherein 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ball valve assembly of the device of the combination of Le Devehat in view of Williams to include a valve coupled to port 38 such as the valves 70 or 66 as taught by Graham and/or the valve 5 as taught by Wenzhou, since such a modification ensures that during normal operation of the valve, the ball valve assembly of the device of the combination does not leak and/or when it is required to purge/backflow the ball valve assembly, the process can be performed by selectively opening the valve(s) coupled to port 38. Thus, the device of the combination of Le Devehat in view of Williams and [Graham and/or Wenzhou] meets all the limitations of claim 1.       
Regarding claim 2 and the limitation of the ball valve for fermentation tank of claim 1, wherein a second valve is disposed on the first outlet; the device of the combination meets this limitation as shown in at least Figs. 6-10 of Le Devehat with ball valve 36a-b being connected to outlet of the main supply valve 34 to allow shutting off flow to a particular container 31-33. 
Regarding claim 3
Regarding claim 4 and the limitation of the ball valve for fermentation tank of claim 1, wherein the rotation mechanism includes a pivoting bar, the pivoting bar has an insertion portion at an end thereof, the ball body is formed with a recess at an outer surface, the insertion portion penetrates the main body to insert into the recess so that the pivoting bar is able to rotate the ball body; the device of the combination meets this limitation with the rotation mechanism being a valve shaft (unnumbered in Le Devehat)/stem (44 in Williams) connected to ball via a insertion-pin/recess connection as shown in at least Fig. 2 of Le Devehat and Fig. 3 of Williams which allows an operator to rotate the ball valve to change its position.  
Regarding claim 5 and the limitation of the ball valve for fermentation tank of claim 1, wherein sealing rings are disposed between the chamber and the first inlet and between the chamber and the first outlet respectively; the device of the combination meets this limitation the ball valve assembly comprising sealing rings/seats (15 in Le Devehat / 26, 28 in Williams) that engages and seals the ball as shown in at least Fig. 1 of Le Devehat and Figs. 1-2 of Williams.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Devehat (US 5,113,895) in view of Williams (US 6,832,621) and [Graham (US 3,605,789) and/or Wenzhou (CN 201386821)] as applied to the intervening claims above, and further in view of Donahue (US 8,752,570).
Regarding claim 6, as best understood by the Office, the device of the combination of Le Devehat in view of Williams and [Graham and/or Wenzhou] shows in at least Figs. 6-10 of Le Devehat the limitation of at least one storage tank The device of the combination of Le Devehat in view of Williams and [Graham and/or Wenzhou] fails to explicitly disclose that the storage tank is a “fermentation tank” (a tank used for fermentation purposes / a bioreactor). However, notice that in essence, a fermentation tank is a storage tank that holds a chemical to be processed by microorganisms to produce a desired product, in the case of brewing, water and a starch/sugar source (a chemical) are mixed with yeast (a microorganism) which produces beer (a desired product) due to fermentation. Additionally, fermentation tanks / bioreactors in combination with valves are known in the art.           
Donahue (US 8,752,570) teaches in at least Figs. 1-4 of a bioprocessing system 50 that comprises a bioreactor / fermentation tank 60, including a tank body (see the body of the bioreactor with a chamber 62 which holds the chemicals and microorganism for bioprocessing), the tank body has an inlet (64) and an outlet (66), with the outlet being connected to at least one outlet valve 70 and the inlet being connected being connected to a plurality of valves (see at least 68, 82, 80) that allows for fluid control of the bioprocess (see at least C4 L28 – C5 L15).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the storage tanks 31-33 of the device of the combination of Le Devehat in view of Williams and [Graham and/or Wenzhou] to be Thus, the device of the combination of Le Devehat in view of Williams, [Graham and/or Wenzhou] and Donahue meets all the limitations of claim 6.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753